DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 10/14/2020 has been entered, and Claims 10-30 have been canceled.  Claims 1-9 and new Claims 31-42 are pending.

Election/Restrictions
Applicant’s election, without traverse, of Group I, Claims 1-9 is acknowledged.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  each of Claims 3 and 6 recites “each index sequence of the [first or second] set of index sequences is present in the first plurality of nucleic acid fragments at approximately equal proportions.
In the interest of advancing prosecution, the closest related disclosure appears to be in the description of “[p]roviding the individual index sequences of each index set in substantially equal concentrations may facilitate relatively equal incorporation of each individual index sequence within the indexed nucleic acid fragments” (see pgs 12-13, ¶0035, last sentence).  

Claim Interpretation
As an initial matter, it is noted that Claim 1 is directed to a “sample-indexed nucleic acid library preparation” comprising “a first [sample-indexed] nucleic acid library prepared from a first sample” and “a second [sample-indexed] nucleic acid library prepared from a second sample” wherein the claim encompasses embodiments where the structural arrangements are the same in the “first” library and the “second” library except for index sequences in the “second” that are “distinguishable from” those of the “first”.  
Thus dependent Claims 3-4, with features regarding the “first” library, have parallel counterpart dependent Claims 6-8, with features regarding the “second” library, that may encompass the same embodiments where the identification of the “first” and “second” libraries is ‘flipped’.  Similarly, dependent Claims 32-35, with features regarding the “first” library, have parallel counterpart dependent Claims 37-10, with features regarding the “second” library, that may encompass the same embodiments where the identification of the “first” and “second” libraries is ‘flipped’.  

Claim 1 recites “at least two different index sequences selected from a first set of index sequences that are distinguishable from one another” (emphasis added; see lines 4-5), where 
Claim 1 recites “at least two different index sequences selected from a second set of index sequences that are distinguishable from one another and from the first set of index sequences” (emphasis added; see lines 12-14), where the emphasized portion is interpreted as ‘different from one another’ or ‘non-identical to one another’.  And with respect to “distinguishable [ ] from the first set of index sequences” (emphasis added), the interpretation is that “at least two different index sequences selected from a second set of index sequences” are ‘different from’ or ‘non-identical to’ the sequences of “the first set of index sequences”.  Stated differently, the quoted portion of Claim 1 limits “a second set of index sequences” to including “at least two” index sequences that are not in “a first set of index sequences”.  

Each of Claims 32 and 37 recites “wherein an individual nucleic acid fragment of the [first or second] plurality of nucleic acid fragments comprises only one of the plurality of unique first index sequences and only one of [the] second” has been according the broadest reasonable interpretation as requiring that there is no more than one of each of the first and second index sequences in each “individual nucleic acid fragment of the first plurality of nucleic acid fragments”.  Stated differently, Claim 32 is interpreted as encompassing “individual nucleic acid fragment[s] of the first plurality of nucleic acid fragments” that have the same first and/or second index sequence so long as there is no more than one of each of the first and second index sequences in each fragment.

Claim 33 recites “wherein individual nucleic acid fragments of the first plurality of nucleic acid fragments comprise different combinations of” (emphasis added) the first index sequences and second index sequences, where the emphasized portion is interpreted as meaning --wherein one or more of the nucleic acid fragments of the first plurality of nucleic acid fragments--, rather than as meaning --wherein each one of the nucleic acid fragments of the first plurality of nucleic acid fragments--.  This is consistent with the broadest reasonable interpretation of “individual” as referring to ‘each one of the’ nucleic acid fragments as well as to ‘groups of the’ nucleic acid fragments in light of the absence of a specific definition in the application as filed. 

Claim Objections
Claims 41 and 42 are objected to because of the following informalities:  
Claim 41 recites “at least three nucleotides are represented across the plurality [of unique first index sequences]” which refers to different nucleotides being physically present at locations within the nucleic acid molecules in the claimed library preparations and so should recite --at least three different nucleotides are present across the plurality--; 
Claim 42 recites “four different nucleotides are represented across the plurality [of unique first index sequences]” which is in reference to nucleotides being physically present at locations within the nucleic acid molecules in the claimed library preparations and so should recite --four different nucleotides are present across the plurality--; and
for the plurality of unique first index sequences, at least 50% of nucleotide positions across the first index sequence, four different nucleotides are represented across the plurality” (emphasis added) which is confusing and may be a clerical error that can be corrected with --for the plurality of unique first index sequences, at at least 50% of nucleotide positions across the first index sequence, four different nucleotides are represented across the plurality-- or its equivalent.  
Appropriate correction is required.
In the interest of advancing prosecution regarding the second objection to Claim 42 above, it is noted that the specification at page 17, ¶0045, 3rd sentence from the end, provides some guidance for how the same limitation may be worded.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second nucleic acid library prepared from a second sample, wherein the second nucleic acid library comprises a plurality of nucleic acid fragments, wherein each nucleic acid fragment of the second plurality comprises…” (emphasis added) in lines 10-12.  There is insufficient antecedent basis for the limitation of “second plurality” in the claim.
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, the recitation of “a second nucleic acid library prepared from a second sample, wherein the second nucleic acid library comprises a plurality of nucleic acid fragments” (emphasis added) in lines 10-11 of Claim 1 has been interpreted as reciting --a second nucleic acid library prepared from a second sample, wherein the second nucleic acid library comprises a second plurality of nucleic acid fragments--.

Each of Claims 3 and 6 recite “each index sequence of the [first or second] set of index sequences is present in the [first or second] plurality of nucleic acid fragments at approximately equal proportions” (emphasis added) which is confusing as to the reference(s) for defining “approximately equal proportions”.  There are at least two possibilities:  1) “approximately equal proportions” is with reference to the amount of “each index sequence” in the respective (first and second) “set of index sequences” such that if the set contains 4 index sequences with one of them being present in 5 times the amount than the other 3, then those relative (i.e. proportionate) amounts of the 4 sequences is maintained “approximately” in the “nucleic acid fragments”); or 2) “approximately equal proportions” is with reference to the amount of “each index sequence” in the respective (first and second) “set of index sequences”, which starts as 
Because these possibilities result in separate and distinct scopes to the claims, they are indefinite.  
In the interest of advancing prosecution, and without obviating the need to address this rejection, both claims have been interpreted using the second of the above two possibilities based on the instant specification’s description of “[p]roviding the individual index sequences of each index set in substantially equal concentrations may facilitate relatively equal incorporation of each individual index sequence within the indexed nucleic acid fragments” (see pgs 12-13, ¶0035, last sentence).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6, and 31-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kircher et al. ("Double indexing overcomes inaccuracies in multiplex sequencing on the lllumina platform" (2011) NUCLEIC ACIDS RESEARCH, vol. 40, no. 1, pages 1-8; cited in IDS filed 5/1/2019), including their Supplementary Data (17 sheets, which were not provided in the IDS filed 5/1/2019 and so are enclosed herewith).  
Regarding Claims 1 and 2, Kircher et al. teach double-indexed libraries with unique index combinations where the libraries were pooled for sequencing (see e.g. pg 2 right col, last ¶ through pg 3, left col, first full ¶).  More specifically, fifteen (15) DNA extracts from two (2) Neandertal bones were used as libraries of molecules to form double-indexed libraries “[u]sing 5’-tailed primers (“indexing primers’; see Supplemental Table S1 for all primer sequences) [where] indexes were added to both ends of the library molecules” and where “[t]he index combinations used for each library are listed in Supplementary Table S2” (see pg 2, right col, last ¶).  They further teach that “[l]ibraries were either directly pooled and sequenced (no-CAP experiment) or enriched for mitochondrial DNA. Enrichment was performed either individually (experiment SP-CAP) or in bulk (experiment MP-CAP)” (see pg 3, first full ¶) where the index combinations for the three experiments are shown in Supplemental Table S2.  
In Supplemental Table S2, Kircher et al. teach that in the “no-CAP” experiment, one of the fifteen double-indexed libraries, identified as L1 and having an Index 1 sequence identified as “97” and an Index 2 sequence identified as “1” (see Supplemental Table S1 for index sequences by identifiers), while each of libraries L2 to L11 is a library with a different Index 1 and different Index 2 sequence than L1, and so each of libraries L2 to L11 corresponds to “a second nucleic acid library” of Claim 1.  For example, L2 has identifiers “98” and “2” for Index 1 and Index 2 sequences, these  L2 index sequences are different from each other and “distinguishable from” the “97” and “1” index sequences of the L1 library (see also pg 2, Fig. 1B for arrangement of index sequences “located 5’ of a target sequence” and “located 3’ of the target sequence” as presented in Claim 1).
Regarding Claim 2, the fifteen extracts from two bones taught by Kircher et al. constitute a first and a second “sample” as presented in Claims 1 and 2 such that at least one of the two bones is the source of two or more extracts, which were used to generate two or more indexed  libraries among L1 to L15.  Using L1 to L11 as an example, any two of them from the same bone would have “different combinations of [ ] at least two different index sequences” relative to each other, which corresponds to part (i) in Claim 2 (where Claim 2 encompasses embodiments comprising either of subpart (i) or (ii)).
Regarding Claims 3 and 6, Kircher et al. teach each index sequence is added to the reaction mix at equimolar concentrations (i.e. 0.25 μM; see pg 2, right col, first full ¶), which also corresponds to ¶0034 in the instant specification.  
Regarding Claims 31 and 36, Kircher et al. teach a set of unique P7 coupled “Index 1” sequences identified as “97” to “118” and a set of P5 coupled “Index 2” sequences identified as “1” to 13” (see Supplemental Table S1).  
Regarding Claims 32 and 37, Kircher et al. teach their libraries as having member fragments with “only one” Index 1 sequence and “only one” Index 2 sequence (see e.g. Fig. 1B; and interpretation of these claims in the Claim Interpretation Section above).  
Regarding Claims 33 and 38, the teachings of Kircher et al. regarding Claim 2 above are noted along with the use of L1 to L11 as an example and its interpretation above (see Claim 
Regarding Claim 41, Kircher et al. teach the following sets of index sequences in Supplementary Table S1):

Identifier
Index 1
Identifier
Index 2
97
AATCTTC
1
TCGCAGG
98
ACCAACG
2
CTCTGCA
99
AGATGGC
3
CCTAGGT
100
CCAGGTT
4
GGATCAA
101
CCGTTAG
5
GCAAGAT
102
CGCCTCT
6
ATGGAGA
103
CTTGCGG
7
CTCGATG
104
GGCGGAG
8
GCTCGAA
105
TGGACGT
9
ACCAACT
106
AACCATG
10
CCGGTAC


11
AACTCCG


The underlining emphasizes the presence of “at least three nucleotides are represented” (in correspondence with Claim 41), which is shown by positions 1-7 in Index 1, where every position has 4 nucleotides represented with the exception of the last position, where no adenine occurs.  The same emphasis for Index 2 sequences shows that every position has 4 nucleotides represented.  
Moreover, the underlining emphasizes that at “at least 50% of nucleotide positions across the first index sequence, four different nucleotides are represented” (in correspondence with Claim 42), which is shown by the first four positions in Index 1, where each has G, A, T, and C represented, as one example greater than 50%.  The same emphasis for Index 2 sequences shows 100% of the positions as having the 4 different nucleotides represented.  
In light of the foregoing, Claims 1-3, 6, and 31-42 are anticipated by Kircher et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kircher et al. as applied to Claims 1-3, 6, and 31-42 above and in view of the following.  
The teachings of Kircher et al. have been described above.  Their teachings regarding 15 extracts from two bones are reiterated.  
They do not teach the two bones as being from “different individuals” as presented in Claim 9.  
They do further teach that “Neandertal library sequences are not sufficiently distinct for [analysis with a spiked φX174 control library], since bacteriophage sequences may also derive from microbial contaminants in the bone” and they “therefore analyzed raw data from seven human genomes [they] sequenced recently” (see pg 6, ¶ bridging left and right cols).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kircher et al. by using genomic fragments from at least two of the seven human genomes as they describe with the reasonable expectation of successfully conducting the analysis that failed with the Neandertal nucleic acids from the two bones without surprising or unexpected results.  Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple combining of prior art elements from compatible methods to yield predictable results; and simple substitution of one known element (separate human genomes) for another (Neandertal bone samples) to obtain predictable results.  

Claims 4 and 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kircher et al. as applied to Claims 1-3, 6, and 31-42 above and in view of Gnerre et al. (US 2016/0319345 A1; published 11/3/2016; cited in IDS filed 5/1/2019). 
As an initial matter, both documents are directed to the indexing of nucleic acids for sequencing with the Illumina platform as a common field of endeavor.  
The teachings of Kircher et al. have been described above.  And unlike the instant application’s use of “forked” adapters (see e.g. Fig. 4 and ¶0036), Kircher et al. teach attachment of their index sequences as non-directional and so results in molecules which have 
Thus Kircher et al. do not teach libraries with members that “only” have certain index sequences at the 5’ end (but not the 3’ end), as presented in Claims 4 and 7; and do not teach libraries with members that “only” have certain index sequences at the 3’ end (but not the 5’ end), as presented in Claims 5 and 8.
Gnerre et al. teach the use of “forked” adapters with fragments of interest that have been adenylated (see e.g. Fig. 1B and ¶¶0109-0115).  They further teach determining consensus nucleotide sequence by directional sequencing (see e.g. ¶¶0005, 0010-0012, 0027, 0030, 0115, 0128, and 0170).   
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kircher et al. to include use of adenylation and “forked” adapters as taught by Gnerre et al. with the reasonable expectation of successfully improving the method by including the ability to directionally introduce index sequences as desired to “only” the 5’ end, and/or “only” the 3’ end, as well as to aid in determining consensus sequence by directional sequencing, without surprising or unexpected results.  Additional rationales for the modification are provided by the skilled person’s recognition of the change as simple combining of prior art elements from compatible methods to yield predictable results, and by simple substitution of one known element for another to obtain predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635